Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered July 2, 1986, convicting him of robbery in the second degree, and burglary in the first degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.Upon our review of the record we conclude as there is no significant probability that the jury would have acquitted the defendant if the gun had not been admitted into evidence. Accordingly, any error surrounding its admission was harmless (see, People v Crimmins, 36 NY2d 230, 242).The defendant’s claim that he was denied the right to testify before the Grand Jury is without merit since he did not serve written notice of his intent to testify upon the District *554Attorney (see, CPL 190.50 [5] [a]; People v Harris, 150 AD2d 723; People v Morales, 163 AD2d 332). Similarly, the defendant’s motion to dismiss the indictment upon the ground that he was denied the right to testify before the Grand Jury was properly denied inasmuch as he not only failed to make such a request but also delayed in making the motion to dismiss until several weeks after his arraignment (see, CPL 190.50 [5] [c]; 210.45 [1]; People v Morales, supra). Thompson, J. P., Brown, Kunzeman and Eiber, JJ., concur.